Citation Nr: 1032945	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to June 25, 2001 for the 
grant of Dependency and Indemnity Compensation (DIC).  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision from the 
Department of Veterans Affairs (VA) Appeals Management Center in 
Washington, DC.  The appellant is the surviving spouse of a 
veteran who had active service from January 1944 until August 
1946.  The claim has since been returned to the VA Regional 
Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1996.

2.  The appellant's initial and only claim for DIC benefits was 
received June 25, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2001, for 
the grant of DIC benefits have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.152, 3.155 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's earlier effective date claim arises from the 
appellant's disagreement with the effective date of a grant of 
DIC benefits.  Courts have held that once the underlying claim is 
granted, further notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
Further, the dispositive factual matters in this case pertain to 
documents that have been on file for many years.  There is no 
indication that there exists additional evidence that has not 
been associated with the claims file.  As the current issue is a 
legal matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of the 
appellant's claims on the merits.   

Earlier Effective Date

The appellant contends, as indicated in her April 2010 
substantive appeal, that she should get an effective date of 
August [redacted], 1996 for her DIC benefits, which is the date of the 
Veteran's death.  She claims that she did not file for death 
benefits in 1996 because she was not aware of the connection 
between radiation and the Veteran's Non-Hodgkin's Lymphoma, until 
2001, when she filed for death benefits on June 25, 2001.  She 
filed a claim for burial benefits, which VA received on August 
15, 1996.

A specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.152(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws administered 
by the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a). 

Generally, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increased compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with  the facts found, but 
shall not be earlier than the date of  the receipt of an 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  This is necessary because generally, the effective 
date of an award of disability compensation based on an original 
claim shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date for a service-connected death 
after separation from service is the first day of the month in 
which the Veteran's death occurred if claim is received within 1 
year after the date of death; otherwise, it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 
3.400(c)(2).

The appellant filed a burial benefits application on April 15, 
1996.  The RO subsequently sent the appellant a letter in August 
1996, informing her that unless she files "a claim for 
DEPENDENCY AND INDEMNITY COMPENSATION within ONE YEAR from the 
date of death, that benefit, if awarded, is only payable from the 
date VA receives your claim."  An August 1996 letter 
subsequently denied the burial benefits claim. 

The only application of record for VA death benefits was received 
by VA on June 25, 2001.  A February 2002 rating decision denied 
service connection for the cause of death and DIC.  A January 
2004 Board decision remanded the Veteran's cause of death and DIC 
claims.  A March 2007 rating decision granted cause of death and 
DIC benefits.

No other inference for a claim for DIC benefits is of record.  
Under 38 C.F.R. § 3.51(a), a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid.  That form was not filed with VA until June 25, 2001.  

The assignment of June 25, 2001 as the effective date for the 
grant of DIC benefits is correct.  The June 25, 2001 claim 
application represented the first claim for DIC benefits of 
record.  The only other communication received from the appellant 
by the RO is the request for burial benefits, from August 1996.  
However, that claim was not in the specific form prescribed by 
the VA for DIC benefits, which is necessary.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Although the appellant was 
effectively notified by the August 1996 letter that she had not 
filed a DIC claim and that she would need to file one within that 
year in order to get an effective date of the Veteran's death, 
the appellant did not file such a claim for several years after 
his death.  

The June 25, 2001 claim represents the earliest reference to a 
DIC claim from the appellant.  There is simply no evidence on 
file that can be construed as an informal or formal claim, or a 
request to reopen a claim prior to June 25, 2001.  

Although the appellant contends that she did not realize that the 
Veteran's death may be due to service, the Board notes that all 
persons dealing with the federal government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 261, 265 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  As such, a claim of ignorance of the law in not 
submitting a DIC application form is without merit.

In sum, the application received on June 25, 2001 from the 
appellant represents the first reference to a claim for DIC 
benefits.  There is simply no evidence on file that can be 
construed as an informal or formal claim.  As such, the 
appellant's claim for an effective date prior to June 25, 2001 
for DIC benefits not established. 
ORDER

An effective date prior to June 25, 2001 for the grant of DIC 
benefits is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


